DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.
2.	Claims 18-20 overcame the 35 U.S.C. 101 rejection, necessitated by the current amendment.
3.	Claims 1-11 and 16-20 overcame the nonstatutory double patenting rejection, necessitated by the current amendment.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng, et al. [US 20170228731] in view of Maim [US 11210647].
As per claim 1:	Sheng teaches a computer-implemented control method comprising the steps: 
providing a blockchain transaction comprising a redeem script for an output, wherein the redeem script comprises: [Sheng: 0110]
i) a plurality of public keys, each public key of the plurality of public keys associated with a corresponding private key; and [Sheng: 0008, 0183; public key corresponds to a private key] wherein each public key is uniquely associated with a potential state of at least one data source; and [Sheng: 0008, 0051] wherein a minimum number of said plurality of associated private keys [Sheng: 0008; Bitcoin coin (BTC) is essentially a hashed chain of digital signatures based upon asymmetric or public key cryptography. Private keys start with first character `1` or `3,` where `1` implies use of one key while `3` denotes multiple private keys for `unlocking` a payment. More examples of associated private keys – 0087, 0183] must be used to sign an unlocking script of a further blockchain transaction in order to spend the output; and [Sheng: 0104; examples of outputs associated to the blockchain. Sheng discusses signed unlocking script that relates to the transaction of a blockchain and that the private keys are associated to the particular blockchain per se. See also 0118-0119; verify that inputs are authorized to collect the values of referenced outputs include input's scriptSig and the referenced output's scriptPubKey are evaluated and the sender can create very complex conditions that people have to meet in order to claim the output's value. It's also possible to require that an input be signed by ten different keys]
ii) logic arranged to provide a result based on: 
a determination of which of the plurality of associated private keys is used to sign the unlocking script, so as to provide an interim result, wherein the interim result is determined by which of the plurality of associate private keys is used to sign the unlocking script; and [Sheng: 0116-0120; All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it. Through the scripting system, the sender can create very complex conditions that people have to meet in order to claim the output's value. For example, it's possible to create an output that can be claimed by anyone without any authorization. It's also possible to require that an input be signed by ten different keys, or be redeemable with a password instead of a key. CETPA transactions create two different scriptSig/scriptPubKey pairs. It is possible to design more complex types of transactions. Thus, the “interim result” can broadly be the associated private keys in relations to the key pairs associated to the script (or unlocking script). See also 0183]
a comparison of a parameter supplied via the unlocking script against the interim result; and [Sheng: 0119]
attempting to spend the output more than once [Sheng: 0145, 0196-0198] **by submitting a different blockchain transaction to a blockchain network, each attempt supplying a different parameter to the redeem script. [rejected under a secondary reference, discussion below]
	Sheng discloses the process to determine whether the payer has exceeded any established number of attempts to provide a source of sufficient funds [Sheng: 0145]. Sheng discusses determining attempts and prevent double-spending by a timestamp server is used to maintain a single chronological history in which each transaction was received. The block chain makes double spending very difficult as each block is preceded by prior block in chronological order as well as is based upon its hash value. To prevent double-spending, i.e., spending of the same BTC twice, public keys and signatures are published as part of publicly available and auditable block chain [Sheng: 0196-0198]. Thus, Sheng suggests attempts at spending more than once. However, Sheng did not further include “submitting a different blockchain transaction to a blockchain network, each attempt supplying a different parameter to the redeem script”.
	Maim the address associated with an output (of an “upstream transaction”) is the result of applying a hash function to the content of a script associated with the input that connects to it, means that a large variety of types of transactions can be expressed [Maim: col.3, line 1-21]. Maim explains the term “locking” is used here to highlight that these deposits are transactions inserted into the blockchain to ensure that the deposited units of accounts (from an upstream output) cannot be double-spent (but possibly 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maim with Sheng to teach “submitting a different blockchain transaction to a blockchain network, each attempt supplying a different parameter to the redeem script” for the reason to verify that all the inputs of the generated transaction to be checked in relation to the outputs of the generated transaction that are mutually constrained lockings of a given community.
As per claim 2:  Sheng: 0288; discussing the computer-implemented control method according to claim 1 wherein the logic is arranged to implement the functionality of a logic gate.
As per claim 3:  Sheng: 0288; discussing the computer-implemented control method according to claim 2 wherein the logic gate is a NOT, AND, OR, NOR, XOR, IMPLY, NAND, NONIMPLY or XNOR gate.
the computer-implemented control method according to claim 1 wherein the state of the at least one data source is determined by a computing agent.
As per claim 5:  Sheng: 0282; discussing the computer-implemented control method according to claim 4 wherein the computing agent is in communication with a control computing agent.
As per claim 6:  Sheng: 0217, 226; discussing the computer-implemented control method according to claim 1 wherein the result is a Boolean result.
As per claim 7:  Sheng: 0282; discussing the computer-implemented control method according to claim 1 wherein there are at least two data sources.
As per claim 8:  Sheng: 0008, 0110; discussing the computer-implemented control method according to claim 1 wherein each there are two potential states for with each data source, each potential state of the at least two potential states being associated with, or represented by, a respective public key.
As per claim 9:  Sheng: 0103; discussing the computer-implemented control method according to claim 1, further comprising: for each of the at least one data source: associating a respective public key in the plurality with a respective potential state of the data source; such that all possible states of the data source are represented by a respective public keys.
As per claim 10:  Sheng: 0281; discussing the computer-implemented control method according to claim 1, wherein the at least one data source comprises a sensor or a signal generation component.
the computer-implemented control method according to claim 1 wherein each public key represents a respective Boolean value indicative of the potential state of the at least one data source.
As per claim 12:  Sheng: 0119; discussing the computer-implemented control method according to claim 1 wherein the parameter is a value, or a puzzle, or a value embedded in a key.
As per claim 13:  Sheng: 0118-0120; discussing the computer-implemented control method according to claim 1 wherein the logic is arranged to perform an equality check to compare the interim result with the parameter.
As per claim 14:  Sheng: 0110; discussing the computer-implemented control method according to claim 1 wherein the interim result is derived from the logic provided within the redeem script, and/or is a Boolean value that is calculated by determining which of the plurality of associated private keys were used to sign the unlocking script.
As per claim 15:  Sheng: 0183; discussing the computer-implemented control method according to claim 1 and further comprising generating or deriving one or more of the plurality of public keys from a base or master key.
As per claim 16:  Sheng: 0190; discussing the computer-implemented control method according to claim 15 wherein: the generating or the deriving step is performed using a deterministic key generation technique.
As per claim 17:  Sheng discloses a computer-implemented system comprising hardware arranged to implement: 
at least one computer-based resource comprising: 
one or more processors; and [Sheng: 0131]
memory storing executable instructions that, being executed by the one or more processors [Sheng: 0282], cause the computer-implemented system to:
provide a first blockchain transaction comprising a redeem script for an output [Sheng: 0110], wherein the redeem script comprises: 
i) a plurality of public keys, each public key of the plurality of public keys associated with a corresponding private key; and [Sheng: 0008, 0183; public key corresponds to a private key] wherein each public key is uniquely associated with a potential state of at least one data source; and [Sheng: 0008, 0051] wherein a minimum number of said plurality of associated private keys [Sheng: 0008; Bitcoin coin (BTC) is essentially a hashed chain of digital signatures based upon asymmetric or public key cryptography. Private keys start with first character `1` or `3,` where `1` implies use of one key while `3` denotes multiple private keys for `unlocking` a payment. More examples of associated private keys – 0087, 0183] must be used to sign an unlocking script of a second blockchain transaction in order to spend the output; and [Sheng: 0104; examples of outputs associated to the blockchain. Sheng discusses signed unlocking script that relates to the transaction of a blockchain and that the private keys are associated to the particular blockchain per se. See also 0118-0119; verify that inputs are authorized to collect the values of referenced outputs include input's scriptSig and the referenced output's scriptPubKey are evaluated and the sender can create very complex conditions that people have to meet in order to claim the output's value. It's also possible to require that an input be signed by ten different keys] 
ii) logic arranged to provide a result based on:
- a determination of which of the plurality of associated private keys is used to sign the unlocking script, so as to provide an interim result, wherein the interim result is determined by which of the plurality of associated private keys is used to sign the unlocking script; and [Sheng: 0116-0120; All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it. Through the scripting system, the sender can create very complex conditions that people have to meet in order to claim the output's value. For example, it's possible to create an output that can be claimed by anyone without any authorization. It's also possible to require that an input be signed by ten different keys, or be redeemable with a password instead of a key. CETPA transactions create two different scriptSig/scriptPubKey pairs. It is possible to design more complex types of transactions. Thus, the “interim result” can broadly be the associated private keys in relations to the key pairs associated to the script (or unlocking script). See also 0183] 
- a comparison of a parameter supplied via the unlocking script against the interim result; and [Sheng: 0119]
attempt to spend the output more than once [Sheng: 0145, 0196-0198] **by submitting a different blockchain transaction to a blockchain network, each attempt supplying a different parameter to the redeem script;
and a blockchain. [**rejected under a secondary reference, discussion below]
	Sheng discloses the process to determine whether the payer has exceeded any established number of attempts to provide a source of sufficient funds [Sheng: 0145]. Sheng discusses determining attempts and prevent double-spending by a timestamp server is used to maintain a single chronological history in which each transaction was received. The block chain makes double spending very difficult as each block is preceded by prior block in chronological order as well as is based upon its hash value. To prevent double-spending, i.e., spending of the same BTC twice, public keys and 
	Maim the address associated with an output (of an “upstream transaction”) is the result of applying a hash function to the content of a script associated with the input that connects to it, means that a large variety of types of transactions can be expressed [Maim: col.3, line 1-21]. Maim explains the term “locking” is used here to highlight that these deposits are transactions inserted into the blockchain to ensure that the deposited units of accounts (from an upstream output) cannot be double-spent (but possibly returned further downstream in the case of a multi-signature C.sub.i permitting it). Depending on the community at stake, the arbiter (having the role to provide the second signature in case of two of three signatures needed) may need to be approved by the community [Maim: col.7, line 4-14]. As such, Maim suggests attempts to spend the output more than once and “submitting a different blockchain transaction to a blockchain network”. Further, FIG. 3, the verification code “Pot” is the hash code of the script content of the input of a generated transaction, the script allowing to generate constraints by execution of a program called contract on parameters called invocation context (or context). Both the contract and the context belong to the input of the generated transaction [Maim: col.7, line 17-27]. The outputs of said transaction with constraints associated parameters suggests “supplying a different parameter to the redeem script”. Maim discloses verifying that all the inputs of the generated transaction include (in their respective scripts) the same contract, as well as the signature (or multi-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maim with Sheng to teach “submitting a different blockchain transaction to a blockchain network, each attempt supplying a different parameter to the redeem script” for the reason to verify that all the 
As per claim 18:  Sheng: 0008, 0051; discussing the computer-implemented system according to claim 17 wherein execution of the executable instructions by the one or more processors further cause the computer-implemented system to: submit the first blockchain transaction to the blockchain network; generate the second blockchain transaction; digitally sign the unlocking script; and/or generate the plurality of public keys and the plurality of associated private keys.
As per claim 19:  Sheng: 0051; discussing the computer-implemented system according to claim 17 wherein the result is used to control or influence further execution or operation of a process or apparatus.
As per claim 20:  Sheng: 0286; discussing the computer-implemented system according to claim 17, further comprising additional hardware comprising at least one sensor or signal generation component arranged and configured to provide an input to the at least one computer-based resource.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435





/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435